DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 28 recites “a means arranged to provide a membrane potential across the bilayers” in the last line.  Such recitation clearly meets the three-prong test as mentioned above and thus will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The corresponding structure, material, or acts are primarily described in paragraph bridging pages 11-12 (“The membrane potential may be provide by electrical means, or chemical means. The membrane potential may be ionic membrane potential. The membrane potential may be a chemical membrane potential, such as an osmotic membrane potential. Electrodes may be applied to provide membrane potential. For example a cathode and anode may be applied to provide the membrane potential. A cathode may be applied to one side of the membrane and an opposing anode may be applied to the opposite side of the membrane. A single set of electrodes, that is a cathode and an anode, may be applied. The method may not comprise the use of multiple sets of electrodes. In an embodiment comprising an array of membranes, a single means of providing the membrane potential may apply the membrane potential for all membranes in the array, or groups of membranes in the array. The array of membranes may be served by a common electrode or share a common buffer to provide a chemical membrane potential. For example in a bilayer array provided by multiple hydrogel pillars opposing a hydrogel surface, the discrete bilayers may be formed therebetween, and all hydrogel pillars may be electrically or chemically connected through the hydrogel.”) of the specification.
Claim Objections
4.	Claims 41 and 58 are objected to because of the following informalities:
Claim 41: the wherein clause should be changed to “wherein the hydrogel comprises or consists of less than 5% (w/v) agarose” to correct the grammatical error(s)
Claim 58, lines 9-10: “wherein the first and/or second signal associated molecules are arranged to emit an optical signal when in contact” should be changed to “wherein the first and[[/or]] second signal associated molecules are arranged to emit an optical signal when in contact” for more clarity (i.e., the recitation “emit an optical signal when in contact” suggests that both the first and second signal associated molecules are needed)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 35, 37 and 56 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 37, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 56, it recites “[t]he bilayer array according to claim 58”, but claim 58 is drawn to a “method” rather than a “bilayer array”.  Since “the biological molecule” recited in the wherein clause of claim 56 appears to refer to the “biological molecule” recited in claim 55, claim 56 may be amended to depend from claim 55 instead.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 37, which depends from claim 28, recites “wherein the second component comprises hydrogel, such as hydrogel layer” (emphasis provided).  Since claim 28 recites “a hydrogel surface of a second component” (see line 3) which clearly suggests that the “second component” comprises hydrogel or hydrogel layer (e.g., “hydrogel surface” is a hydrogel layer or at least part of a hydrogel layer), claim 37 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 28) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
9.	Claims 28-34, 36, 38-40, 42-44, 54-55 and 57 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or reasonably suggest the bilayer array of claim 1 or the method of claim 44 for manufacturing such bilayer array.  Specifically, Castell et al. (Angew. Chem. Int. Ed. 2012, 51:3134-3138), regarded as the closest prior art, disclose a bilayer array (and a method of its manufacturing) in which an array of bilayers are formed between droplets and a hydrogel surface (e.g., agarose-coated surface), wherein the bilayer array comprises channel molecules (e.g., α-hemolysin (αHL) molecules) in the bilayers (see the whole document, particularly page 3134, column 2, paragraph 3 – page 3136, column 1, paragraph 1; Figures 1-4).  However, the bilayer array of Castell et al. does not involve the use of a hydrogel surface of a second component opposing the hydrogel surface (e.g., agarose-coated surface) used to form the array of bilayers, as required by the bilayer array of claim 1 or the method of claim 44 for its manufacturing.
Conclusion
10.	Claims 35, 37 and 56 are rejected; claims 41 and 58 are objected; claims 28-34, 36, 38-40, 42-44, 54-55 and 57 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675